         Case 1:21-cv-00343-JLT Document 3 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ALLEN HAMMLER,                                         Case No. 1:21-cv-00343-JLT (PC)

12                      Plaintiff,                          ORDER TO SUBMIT APPLICATION
                                                            TO PROCEED IN FORMA PAUPERIS
13          v.                                              OR PAY FILING FEE

14   ZYDUS PHARMACY, et al.,                                45-DAY DEADLINE

15                      Defendants.

16

17          Plaintiff has not paid the $402 filing fee for this action or applied to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date of service of this

19   order, Plaintiff SHALL submit the attached application to proceed in forma pauperis, completed

20   and signed, or, in the alternative, pay the filing fee in full. No requests for an extension of time

21   will be granted without a showing of good cause. Failure to comply with this order will result

22   in dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     March 9, 2021                                  /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
